ORDER

PER CURIAM.
Appellant, a federal prisoner incarcerated in Lewisburg, Pennsylvania, appeals pro se the dismissal of his motions for return of property allegedly seized in 1992 pursuant to two search warrants. The trial court dismissed the motions as untimely, for failure to state a claim for which relief can be granted and for lack of jurisdiction. Neither the meager record nor Appellant’s confusing brief establish any error of law. An extended opinion would be of no precedential value. We affirm the judgment of dismissal pursuant to Rule 84.16(b).